Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, and 15-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannuksela (US 2015/0312580).
	For claim 1, Hannuksela discloses a method for video encoding (Fig. 4), comprising: 
	encoding, to a coded video sequence ([0198] e.g. HEVC video), at least one of a first picture ([0214]: e.g. reference pictures), a first slice, and a first tile with a first value of a picture order count ([0214] e.g. based on the relative picture order count (POC) distances of the reference pictures); and 
	encoding, to the coded video sequence, at least one of a second picture, a second slice, and a second tile with a second value of the picture order count ([0253]: In HEVC, an access unit (AU) may * * * contain one or more coded pictures; [0261] e.g. short-term reference pictures with lower POC value than the current picture); 
	wherein the at least one of the first picture, the first slice, and the first tile and the at least one of the second picture, the second slice, and the second title belong to a same access unit ([0252] In H.264/AVC, an access unit may also include an auxiliary coded picture; [0251] access unit includes primary coded picture), 
	wherein the first and the second values of the picture order count are different ([0260] e.g. reference pictures, which are specifically identified and generally have a greater difference of POC values relative to the current picture), 
	and wherein an access unit corresponds to a time instance ([0304] an access unit in MVC contains the view components of the views for one output time instance.). 

	For claim 2, Hannuksela discloses further comprising: encoding, to a high level syntax structure, a syntax element poc_cycle_au, wherein the value of poc_cycle_au is indicative of a maximum difference of the first and the second values of the picture order count in an access unit ([0260]  “Lt” refers to long-term reference pictures, which are specifically identified and generally have a greater difference of POC values relative to the current picture than what can be represented by the mentioned certain number of least significant bits). 

	For claim 3, Hannuksela discloses further comprising: 
	encoding, to the high level syntax structure, a syntax element vps_poc_cycle_au, 
	wherein a value of vps_poc_cycle_au is indicative of all coded pictures or slices in a coded video sequence ([0367] all_ref_layers_active_flag equal to 1 specifies that for each picture referring to the VPS, the reference layer pictures that belong to all direct reference layers of the layer containing the picture and that might be used for inter-layer prediction as specified by the values of sub_layers_vps_max_minus1[i] and max_tid_il_ref_pics_plus1[i][j] are present in the same access unit as the picture and are included in the inter-layer reference picture set of the picture. all_ref_layers_active_flag equal to 0 specifies that the above restriction may or may not apply.); and 
	encoding, to the high level syntax structure, a syntax element slice_poc_cycle_au, wherein a value of slice_poc_cycle_au is indicative of the poc_cycle_au of a current slice ([0371]: e.g. high-level syntax providing pictures, which include slices, of a specific POC value). .

	For claim 5, Hannuksela discloses wherein the high level syntax structure is a video parameter set or a sequence parameter set ([0242] video parameter set). .

	For claim 6, Hannuksela discloses further comprising encoding scalability structure information into in a video parameter set to indicate a maximum difference of the first and second values of the picture order count ([0244] VPS resides one level above SPS in the parameter set hierarchy and in the context of scalability. PPS includes the parameters that are common for all slices in a particular layer representation (the representation of one scalability or view layer in one access unit) and are likely to be shared by all slices in multiple layer representations.).

	For claim 7, Hannuksela discloses further comprising: encoding a temporal identifier value for each coded picture, coded slice, or coded tile, the temporal identifier value indicating a temporal sub-layer ([0221] A sub-layer or a temporal sub-layer may be defined to be a temporal scalable layer of a temporal scalable bitstream), wherein each coded picture, coded slice, or coded tile in a same access unit has a same temporal identifier value ([0221] inherent to VCL NAL units. The bitstream created by excluding all VCL NAL units having a TemporalId greater than or equal to a selected value and including all other VCL NAL units remains conforming.); and 
	encoding a spatial layer identifier value for each picture, slice, or tile, the spatial layer identifier value indicating a spatial layer ([0221] a three-bit nuh_temporal_id_plus1 indication for temporal level).

	For claim 8, Hannuksela discloses further comprising: encoding scalability structure information to one of a slice header, a group of blocks (GOB) header, a tile header, and a tile group header ([0220] The header for SVC and MVC NAL units may additionally contain various indications related to the scalability and multiview hierarchy.). 
	For claim 9. The method of claim 1, further comprising: encoding scalability structure to one of a picture parameter set, a header parameter set, a tile parameter set, and an adaptation parameter set ([0220] The header for SVC and MVC NAL units may additionally contain various indications related to the scalability and multiview hierarchy.).

	For claim 10, Hannuksela discloses further comprising: reference information from one of a slice header, a group of blocks (GOB) header, a tile header, and a tile group header ([0220] H.264/AVC NAL unit header includes a 2-bit nal_ref_idc syntax element); decoding, from a location indicated in the reference information, a scalability structure from one of a picture parameter set, a header parameter set, a tile parameter set, and an adaptation parameter set ([0220] The header for SVC and MVC NAL units may additionally contain various indications related to the scalability and multiview hierarchy.). 
	For claims 11-13 and 15-20, Hannuksela discloses claimed limitations as discussed for corresponding limitations in claims 1-3 and 5-10.
	Examiner notes citations above refer to encoding and decoding technology because “decoder technology present in a decoder also necessarily needs to be present, in substantially identical functional form, in a corresponding encoder” as discussed in Applicant’s Specification [0049].

Allowable Subject Matter
Claims 4 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RAMASUBRAMONIAN; Adarsh Krishnan et al.	US 20150181233 A1	DEVICE AND METHOD FOR SCALABLE CODING OF VIDEO INFORMATION
LEE; Ha Hyun et al.	US 20150103912 A1	METHOD AND APPARATUS FOR VIDEO ENCODING/DECODING BASED ON MULTI-LAYER
Chen; Ying et al.	US 20140301439 A1	CROSS-LAYER POC ALIGNMENT FOR MULTI-LAYER BITSTREAMS THAT MAY INCLUDE NON-ALIGNED IRAP PICTURES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485